Separate opinion by
Brosnan, J.
I concur in the judgment of reversal and order granting a new trial in this case; and as the action is to be retried, I consider it a duty to state that a well established rule or principle of law involved in this case, in my opinion, has not received due consideration, if it has not been entirely overlooked on the former trial.
The suit in the District Court referred to was instituted by the City Attorney under the direction and authorization by ordinance of the corporate authorities. The property of delinquents was sold under and by virtue of an execution issued upon the judgment recovered in that action, and was purchased at such sale by and for the city. The city authorities assuming that the title to the lots vested in the corporation under the execution sale, after-wards by ordinance advertised for sale and sold several parcels of the land designated, together with the improvements on them, as “ belonging to the City of Virginia.”
This ordinance, among other things, provides that twenty per cent, of the purchase money should be paid at the time of sale, to be forfeited to the city in the event of the purchaser failing to pay the residue to the Mayor of the city within five days. It also provided that the Mayor should execute and deliver deeds of the city’s interest to the purchasers — the conveyances to be drawn by the City Attorney ; and that the Mayor, after deducting the costs and expenses of advertising and selling, should pay over the residue of the money realized to the City Treasurer.
It further appears from the record, as stated under oath by the City Attorney, that he prepared conveyances of lots sold at such last mentioned sale, as directed by the city authorities.
*70On this point his testimony reads as follows :
“ I prepared several of them [of the .deeds] ; they were signed by the Mayor, witnessed by myself, and delivered to the purchasers. The lots sold by the city were part of those sued for delinquent taxes in the District Court suit ” — the suit referred to in the complaint.
What number of lots were thus disposed of, or what amount of money, if any, was realized from forfeitures, or realized from such sales by the city, does not appear from this strange record.
It is however evident therefrom, that the city derived some benefit from the services of Sheriff Howard, for which he was legally entitled to receive a reasonable compensation.
Now, discarding from consideration for the present the question whether the corporation had any right or power to sell or purchase-the property designated, and without inquiring how far it may be equitably estopped from repudiating the acts of its chosen and appointed agents under the circumstances of this case, it answers my purpose to state, as matter of law, that a municipal corporation cannot receive to its' use the labor or the property of a party and shield itself from responsibility.
Like a private individual, it becomes liable by implication. The law implies a promise to pay in such cases. No principle is better established than this by the authorities. (8 Pick. 177; 9 Cal. 453; 3 Levy & Rawle, 117; 14 Pa. State Rep. 81.)
How far any part of this case may be brought within the operation of this rule upon another trial, I cannot determine. This is properly the province of plaintiff’s legal advisers.